ORNETC     GENERAL




Honorable Wm. J.~Uve~On
SecPetsv,,ofstate
Austlnj Texas

                                   Opinion No. O-3330
Dear Sir:                          Re: Constructionof Article
                                        7084, V.A.C.S. as
                                        amended by the 47th Leg.,
                                        Regular Session.
         We acknowledge receipt of our’ request for an opinion
on whether or not under Artlele 7081 Vernon's Annotated Civil
Statutes, as amended by the 47th Legislature,Regular Session,
you may assess the franchise tax on notes,  bonds and debentures
that mature in less than a year but are outstandingmore than a
year from date of inception and have not been renewed or extended.
         The above article reads in part as follows:
         * . . . All such Instrumentsvhich bear a maturity
      date of less than one year from date of iaaue but
      which represent Indebtednesswhich has remained out-
      standing for a period of one year or more from date
      of inception,but which have been renewed or extended,
      or refinancedbgthe ifsuance of other evidences of.
      the indebtedness. . .     (Italics ours)
         A court will not assume to construe or interpret a
statute if there is no necessity for it to do SO. Larkln v.
Pruett Lumber Company, 209 S.W. 443. Ror is a court privileged
to interpolatevords, to add or eliminate provisions,or to en-
large, extend or restrict the scope of a law, except as this may
be necessary to effectuate the legislativeintent. 39 Tex.
Jur. 89.
         "The word 'but' (as used in the amendment) is an appro-
priate term to indicate the intention of those who use it to limit
or restrain the sense or effect of something that has been said,
or to Indicate a proviso, condition,qualiflcatlonor exbeptlon."
i;ion Bargain Trust Co. vs. Bulldin Securities Corp., 273 H. W.
   . (ParentheticalInsCrtion ours
Hon. Wm. J. Lawson, page 2   (o-3330)



         Prior to the am&&meat here under Consideration,the
tax was calculated upon bonds, notes and debenturee other than
those maturing less than a year from the date of Isaac. It is
apparent from a reading of ~theamendment that the leglslatlvein-
tent was to include,other bonds, notes and debentures. The
amendment says in plain anQ unmistakablevords that there shall
be included those bonds, notes and debeatnrer maturing In less
than a year provided they have remained outstandinga year or
more from the date of inception and further provided that they
have been reneved, extended or re-financedby the issuance of
other evidences of indebtedness.
         Yen are, therefore,advised that you may not include in
the supplementalreport those notes, bonds and debentureswhich
are’issued for a period of less than one year from the date of
Issue, and which represent indebtednesswhich has been in
existence for a period of one year or more from the date of in-
ception of the indebtedness,but which have not been renewed or
extended, or re-fbanced by the Issuance of ser    evidences of
the indebtedness.
           Tpgsting that the foregoing fully ansvers your inquiry,
we are
                                           Very truly yours
                                    ATTORltEY
                                            GEIIWAL OF TEXAS


                                        By Richard H. Cooke /a/
APPROVED JUL 18, 1941                      Richard H. Cocke
                                           Assietant
/s/ Grover Seller6
    First Asslstaat
    Attorney Beneral
RHC:X?:B
                                            APPROVED
                                            Opinion
                                          Committee
                                          BY BWB
                                            Chairman